MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                FILED
this Memorandum Decision shall not be                            Aug 24 2016, 10:21 am

regarded as precedent or cited before any                             CLERK
court except for the purpose of establishing                      Indiana Supreme Court
                                                                     Court of Appeals
                                                                       and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven J. Halbert                                        Gregory F. Zoeller
Carmel, Indiana                                          Attorney General of Indiana
                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of J.J., Child in                          August 24, 2016
Need of Services                                         Court of Appeals Case No.
                                                         49A02-1512-JC-2216
E.B. (Mother),
                                                         Appeal from the Marion Superior
Appellant-Respondent,                                    Court Juvenile Division
        v.                                               The Honorable Marilyn Moores,
                                                         Judge
Marion County Department of                              The Honorable Danielle Gaughan,
Child Services,                                          Magistrate

Appellee-Petitioner                                      Trial Court Cause No.
                                                         49D09-1509-JC-2619
Child Advocates, Inc.
Co-Appellee (Guardian ad Litem)



Court of Appeals of Indiana | Memorandum Decision 49A02-1512-JC-2216 | August 24, 2016    Page 1 of 12
      Bailey, Judge.



                                                Case Summary
[1]   E.B. (“Mother”) appeals the trial court’s order adjudicating infant J.J. (“Child”)

      as a Child in Need of Services (“CHINS”). We affirm.



                                                        Issues
[2]   Mother presents two issues for our review:

                 I.        Whether the standard of review in CHINS cases is
                           inappropriately deferential to the trial court; and


                 II.       Whether the trial court’s findings of fact and conclusions
                           thereon are clearly erroneous.


                                 Facts and Procedural History
[3]   Child was born in April 2015 to Mother and Jo.J. (“Father”) (collectively,

      “Parents”).1 At the time, Parents’ older child and Mother’s two children from a

      previous relationship (collectively, “Siblings”) were subject to an open CHINS

      case initiated in 2012 by the Marion County Department of Child Services

      (“DCS”). Siblings were currently placed outside the home, and Parents were




      1
          Father does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1512-JC-2216 | August 24, 2016   Page 2 of 12
      ordered to participate in services as part of Siblings’ case.2 DCS met with

      Parents after Child’s birth, and Child remained in Parents’ care.


[4]   On August 10, 2015, DCS received a neglect report alleging that Parents were

      using marijuana, there was a prostitution ring in the basement of Mother’s

      home, and Parents were seen arguing in Mother’s front yard late at night.

      Assessment caseworker Caitlan Shandrick (“Shandrick”) conducted a

      preliminary inquiry. Shandrick administered drug screens to Parents and both

      tested positive for synthetic cannabinoids, or “spice.” Shandrick also reviewed

      the progress notes in Siblings’ CHINS case.


[5]   On September 2, 2015, DCS requested authorization to file a Verified Petition

      Alleging that Child was a CHINS and sought removal of Child from Mother’s

      home based on the allegations that Parents failed to provide a safe and secure

      home free of substance abuse, Parents tested positive for synthetic marijuana,

      Parents failed to participate in services in Siblings’ CHINS case, service

      providers expressed concerns about Child’s safety in the home, Parents had a

      domestic violence history, and the home environment was “chaotic” and

      possibly housing prostitution. (App. 23.) After a joint initial and detention

      hearing, the trial court granted DCS’s request to file a CHINS petition, but

      ordered “continued in-home placement, over DCS’[s] objections, contingent




      2
        Over the years, Parents were ordered to participate in home based case management, supervised parenting
      time, mental health services, domestic violence services, substance abuse services, and random drug screens.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1512-JC-2216 | August 24, 2016           Page 3 of 12
      upon mother and father participating in random drug screens and notes that if

      there are any positive screens the child is to be removed.” (App. 38.)


[6]   On September 16, 2015, DCS filed a petition requesting that Child be removed

      from Mother’s home because Mother allegedly tested positive for synthetic

      marijuana during a subsequent drug test, Mother failed to participate in services

      in Siblings’ CHINS case, Mother’s front porch was cluttered and a basement

      window was unsecured, Father refused to take a drug screen, and no one

      appeared to be living at the address Father provided. The court held a

      detention hearing on September 21, 2015, and ordered Child’s removal from

      Mother’s home.


[7]   On November 2, 2015, the court held a fact-finding hearing on the CHINS

      petition, entered findings of fact and conclusions thereon, and adjudicated

      Child a CHINS. After a dispositional hearing held on December 4, 2015, the

      court continued Child’s placement outside the home, ordered Father to engage

      in domestic violence services, and ordered both Parents to participate in home

      based therapy, home based case management, a substance abuse assessment,

      and random drug screens.


[8]   Mother now appeals.



                                 Discussion and Decision



      Court of Appeals of Indiana | Memorandum Decision 49A02-1512-JC-2216 | August 24, 2016   Page 4 of 12
                                          Standard of Review
[9]    A CHINS proceeding is a civil action, and thus the State must prove by a

       preponderance of the evidence that a child is a CHINS. In re N.E., 919 N.E.2d
102, 105 (Ind. 2010) (citing Ind. Code § 31-34-12-3). In reviewing a CHINS

       adjudication, we neither reweigh the evidence nor judge the credibility of the

       witnesses. In re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012). We consider only the

       evidence that supports the court’s decision and the reasonable inferences drawn

       therefrom. Id. We will reverse only upon a showing that the trial court’s

       decision was clearly erroneous. Id.


[10]   In this case, the trial court sua sponte entered findings of fact and conclusions

       thereon, and thus our review is governed by Indiana Trial Rule 52(A). In re

       S.D., 2 N.E.3d 1283, 1287 (Ind. 2014). As to issues covered by the findings, we

       apply a two-tiered standard of review: first we consider whether the evidence

       supports the factual findings, and then whether those findings support the

       court’s judgment. Id. We review the remaining issues under the general

       judgment standard, where we will affirm the judgment if it can be sustained on

       any legal theory supported by the evidence. Id.


[11]   Mother first argues that our standard of review in CHINS cases is

       inappropriately deferential to the trial court. The gravamen of Mother’s

       argument is that a litigant on appeal faces an “insurmountable hurdle to




       Court of Appeals of Indiana | Memorandum Decision 49A02-1512-JC-2216 | August 24, 2016   Page 5 of 12
       overturning CHINS and termination decisions.” (Appellant’s Br. 11.) 3 Mother

       appears to both challenge our practical application of the existing standard and

       argue for a heightened standard of review.


[12]   Yet we need not look beyond Mother’s own brief for examples of opinions in

       which an Indiana appellate court, employing the existing standard of review,

       reversed a trial court’s CHINS adjudication. See In re S.D., 2 N.E.3d at 1290

       (reversing trial court’s CHINS determination for lack of evidence that coercive

       intervention of the court was necessary); In re S.M., 45 N.E.3d 1252 (Ind. Ct.

       App. 2015) (reversing trial court’s CHINS determination for lack of evidence

       that children were endangered or their basic needs were not met). More

       importantly, as an intermediate appellate court, we are not at liberty to revise

       the standard of review set forth by our supreme court. See Horn v. Hendrickson,

       824 N.E.2d 690, 694-95 (Ind. Ct. App. 2005). Accordingly, we apply to this

       case the standard articulated by the Indiana Supreme Court.


                                Adjudication of Child as a CHINS
[13]   For the trial court to adjudicate a child a CHINS, DCS must prove three

       elements: (1) the child is under the age of eighteen; (2) one of eleven statutory

       circumstances (codified in Indiana Code sections 31-34-1-1 to -11) exist that



       3
         In support, Mother cites a journal article calculating the appellate reversal rate in a sampling of termination
       of parental rights (“TPR”) cases and arguing for greater appellate scrutiny. See Karen A. Wyle, Fundamental
       Versus Deferential: Appellate Review of Terminations of Parental Rights, 86 Ind. L.J. Supp. 29, 29-31 (2011)
       (finding that in TPR cases decided by the Indiana Court of Appeals between March 1, 2008 and November
       30, 2009, the Court of Appeals affirmed the trial court in 210 of 223 cases). The article does not conduct a
       similar analysis of CHINS cases.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1512-JC-2216 | August 24, 2016               Page 6 of 12
would make the child a CHINS; and (3) the child needs care, treatment, or

rehabilitation that he or she is not receiving and that is unlikely to be provided

or accepted without the coercive intervention of the court. In re K.D., 962
N.E.2d at 1253 (citing In re. N.E., 919 N.E.2d at 105). DCS alleged that Child

was a CHINS under Section 31-34-1-1, the general neglect provision, which

states:

          A child is a child in need of services if before the child becomes
          eighteen (18) years of age:


          (1) the child’s physical or mental condition is seriously impaired
          or seriously endangered as a result of the inability, refusal, or
          neglect of the child’s parent, guardian, or custodian to supply the
          child with necessary food, clothing, shelter, medical care,
          education, or supervision; and


          (2) the child needs care, treatment, or rehabilitation that:


             (A) the child is not receiving; and


             (B) is unlikely to be provided or accepted without the coercive
             intervention of the court.


I.C. § 31-34-1-1. A CHINS adjudication under Indiana Code section 31-34-1-1

“requires three basic elements: that the parent’s actions or inactions have

seriously endangered the child, that the child’s needs are unmet, and (perhaps

most critically) that those needs are unlikely to be met without State coercion.”

In re S.D., 2 N.E.3d at 1287.



Court of Appeals of Indiana | Memorandum Decision 49A02-1512-JC-2216 | August 24, 2016   Page 7 of 12
                                                    Findings of Fact

[14]   Mother first challenges several of the trial court’s factual findings, arguing that

       they are not supported by the evidence.


[15]   First, Mother challenges the court’s finding number five that “Shandrick went

       to the home and the parents submitted to a drug screen; both parents tested

       positive for ‘spice,’ a synthetic cannabinoid.” (App. 79-80.) Mother argues that

       this finding is not supported by the evidence because the trial court did not

       admit into evidence the results of Parents’ drug screens. However, at the

       hearing, caseworker Shandrick testified that “I drug screened both [Mother] and

       [Father] and they both tested positive for synthetic cannabinoids which is

       Spice.” (Tr. 6.) Parents did not contemporaneously object to this testimony.

       Accordingly, the evidence supports the trial court’s finding that Parents’ initial

       drug screens tested positive for synthetic marijuana.4


[16]   Mother also argues that the trial court’s references throughout the order to

       Parents’ “substance abuse issues” are unsupported by the evidence, again

       because the court did not admit Parents’ drug test results. However, DCS

       introduced records from Siblings’ CHINS case as Exhibits 1-A through 1-T, and

       these documents reference Parents’ history of substance abuse issues and DCS’s




       4
        Approximately ten questions later, when Shandrick testified about the results of subsequent drug screens,
       Parents objected to the “results of any drug screen tests as hearsay by this witness . . . .” (Tr. 7.) The trial
       court sustained the objection and struck Shandrick’s response. No further evidence of drug test results was
       admitted into evidence, and the court made no findings about the results of Parents’ subsequent drug tests.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1512-JC-2216 | August 24, 2016                Page 8 of 12
       provision of services to address them. Accordingly, the court’s references to

       Parents’ substance abuse issues are not clearly erroneous.


[17]   Mother also appears to challenge the court’s finding that “Mother and Father

       have made threats to kill . . . the court appointed special advocate, and MCDCS

       case manager Beals on this case.” (App. 81.) At the hearing, homebased case

       manager Whitney Gaines (“Gaines”) testified: “[Mother] and [Father] were

       very upset after the last court hearing and they had threatened to kill [the

       CASA] and when I had asked them…[Mother] about it, she had stated she

       wasn’t going to kill her but somebody probably was.” (Tr. 40.) The court’s

       finding that Parents threatened the CASA is supported by Gaines’s testimony;

       however, there was no evidence to support the finding that Parents threatened

       the family case manager. Nevertheless, where Parents threatened one service

       provider, not two, Mother fails to explain how this discrepancy would support a

       reversal of the trial court’s CHINS adjudication.


[18]   With the exception of the finding that Parents threatened the family case

       manager, the trial court’s findings were not clearly erroneous.


                                              Conclusions of Law

[19]   We turn our attention now to the trial court’s conclusion that Child is a

       CHINS. The court entered the following conclusions:

               22. The child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent to supply the child with necessary
               food, clothing, shelter, medical care, education or supervision.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1512-JC-2216 | August 24, 2016   Page 9 of 12
               Mother has not addressed her mental health issues as well as her
               substance abuse issues. Father has not addressed his mental
               health issues, substance abused [sic] issues and domestic violence
               issues. Mother has not visited with [Child] and is, by her own
               admission, struggling with health issues that incapacitate her.
               Parents have made threatening statements toward the case
               manager and the CASA. Both parents obviously love [Child]
               very much but they are unable to safely parent [Child] because of
               substance abuse issues, mental health issues, their threatening
               behavior and Mother’s physical health.


               23. The coercive intervention of the court is necessary to ensure
               the safety and well-being of the child. Parents have not been
               participating in the services ordered under the case involving the
               older children and have untreated mental health and substance
               abuse issues.


       (App. 82.)


[20]   It is undisputed that Child is under eighteen. When DCS first investigated the

       allegations of neglect, Parents tested positive for synthetic marijuana and had a

       documented substance abuse history. Mother and Father’s domestic violence

       issues are also well-documented in Siblings’ CHINS case. The court made

       numerous findings regarding Mother’s physical and mental health; specifically,

       the court found: (1) Mother’s physical health prevented her from visiting Child

       and participating in services in Siblings’ CHINS cases; (2) Mother was

       struggling to take care of herself due to significant medical problems and

       therefore was unable to take care of Child; (3) Mother was not going to the

       doctor, felt she should give up, talked of wanting to die, and made suicidal

       statements; (4) although Mother stated she could care for Child, she admitted to

       Court of Appeals of Indiana | Memorandum Decision 49A02-1512-JC-2216 | August 24, 2016   Page 10 of 12
       being on bed rest; and (5) Mother appeared to be sick and in pain during the

       fact-finding hearing and spoke of giving up. (App. 80-82.)5


[21]   Mother argues that the court’s conclusion that Child was a CHINS was clearly

       erroneous because “[n]o legitimate attempt was made to show that [Child’s]

       physical or mental condition is seriously impaired or that his parents are not

       supplying him with his basic needs.” (Appellant’s Br. 17.) However, “[t]he

       CHINS statute is intended to protect children who are ‘endangered by parental

       action or inaction’; a court need not ‘wait until a tragedy occurs to intervene.’”

       In re S.A., 15 N.E.3d 602, 608 (Ind. Ct. App. 2014) (quoting In re A.H., 913
N.E.2d 303, 306 (Ind. Ct. App. 2009)), trans. denied. In addition to Parents’

       domestic violence history and drug use, Mother was suffering from debilitating

       health problems and directly expressed to the court her desire to “give up.” (Tr.

       61.) This was sufficient evidence from which the court could infer that a six-

       month-old was seriously endangered and that his needs were not being met.

       Further, the evidence that Parents were not participating in services in Siblings’

       CHINS case supports the court’s conclusion that Parents were unlikely to take

       initiative to meet Child’s needs absent court intervention.




       5
        Mother does not challenge these findings as unsupported by the evidence, but argues that DCS failed to
       comply with the Americans with Disabilities Act because the services provided to her in Siblings’ CHINS
       case (and later at the dispositional hearing in this case) were not tailored to accommodate her disabilities.
       However, Mother did not raise the issue of ADA compliance before the trial court, and a party may not raise
       an issue for the first time on appeal. In re K.S., 750 N.E.2d 832, 834 n.1 (Ind. Ct. App. 2001). Accordingly,
       Mother’s argument is waived.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1512-JC-2216 | August 24, 2016          Page 11 of 12
[22]   The trial court’s findings support the conclusion that Child is a CHINS.



                                               Conclusion
[23]   We will not revise the standard of review set forth by the Indiana Supreme

       Court. The trial court’s order that Child is a CHINS is not clearly erroneous.


[24]   Affirmed.


       Riley, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1512-JC-2216 | August 24, 2016   Page 12 of 12